I respectfully dissent from the foregoing opinion based upon the majority's conclusion that appellants raised genuine issues of material fact so as to preclude summary judgment. After reviewing appellants' argument, it is clear that the disputed facts were not material and had no bearing on the outcome which was properly reached by the trial court.
First, appellants claim that there was a dispute as to when Ishmael ordered the telephone service shut off. Ishmael stated that he talked to the telephone company on July 2, 1994, but Slapnicker claimed that the telephones were already disconnected when he arrived at work on July 2, 1994. Clearly, whether the telephones were shut off on July 2 or a day or two earlier is simply not a material fact. As the trial court correctly pointed out, under the purchase agreement, after June 1, 1994, Ishmael had no duty to keep the telephone service in his name.
Next, appellants claim that there was a genuine issue regarding whether the telephone bill was overdue on July 2, 1994. Again, however, this issue was immaterial since Ishmael had no duty to keep the telephone service in his name whether or not the bill was paid on time.
Next, appellants assert that there was a genuine issue regarding whether Ishmael tried to contact Slapnicker before he had the telephone service disconnected. However, since Ishmael had no duty to notify Slapnicker, this issue is also immaterial.
Finally, appellants claim that there was a genuine issue regarding whether appellees' attorney knew of the situation involving the telephones. Clearly, this was immaterial. Accordingly, appellants have failed to raise a genuine issue ofmaterial fact so as to avoid the granting of summary judgment.
Appellants also claim that the trial court misunderstood their complaint as evidenced by the following statement made by the trial court in its decision:
"It cannot be said that the share purchase agreement addressed an obligation on the part of Ishmael to maintain phone service, at his expense and for the benefit of the Plaintiffs, after Ishmael had sold his shares to Slapnicker. Based on this point, summary judgment is granted to the Ishmaels on Count I and II of the Complaint."
Appellants argue that the complaint did not allege that Ishmael had a duty to maintain the telephone service at his own expense, but that the purchase agreement contained an implied warranty of good faith that required Ishmael to relinquish all control of the business. Under this implied warranty, Ishmael had the duty to transfer the business telephones from his name directly to appellants. *Page 190 
It is clear, however, that the purchase agreement was silent as to the telephone service, and, as the trial court properly held, Paragraph 6 explicitly terminated any remaining liabilities between the parties. Thus, Ishmael had no duty to transfer the telephone service directly to appellants. Accordingly, there is no evidence that the trial court misunderstood appellants' complaint.
Based on the foregoing analysis, I would affirm the trial court's judgment, and I must, therefore, respectfully dissent.